UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-7194




In Re:   WENLEY MCCLAREN,




                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                        (3:90-cr-00007-WCB)


Submitted:   January 17, 2007          Decided:    February 16, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wenley McClaren, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wenley McClaren petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his Motion for

Reduction of Sentence. He seeks an order from this court directing

the district court to act. Because the district court has recently

decided McClaren’s motion, we deny the mandamus petition as moot.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                          PETITION DENIED




                                  - 2 -